UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6920


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAUL ANDREW STOKES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:98-cr-00145-HCM-3)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Andrew Stokes, Jr., Appellant Pro Se.   Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Andrew Stokes, Jr., appeals the district court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              Stokes argues that the district

court erred by not conducting a full resentencing.                         We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm.     United States v. Stokes, No. 2:98-cr-00145-HCM-3

(E.D. Va., filed May 14, 2008; entered May 21, 2008); see United

States v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009) (“When a

sentence is within the guidelines applicable at the time of the

original   sentencing,    in   an   18       U.S.C.   §   3582(c)    resentencing

hearing,   a   district   judge     is       not   authorized       to    reduce   a

defendant’s sentence below the amended guideline range.”).                         We

dispense   with   oral    argument       because      the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2